DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 1/10/2022 has been entered. Applicant’s amendment have overcome the 112 rejection set forth in the Non-Final Office action mailed 9/10/2021. Claims 1-4 remain pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Doyle (US PGPub 2012/0184880).
Regarding claim 1, Doyle teaches a device for supporting at least one arm of a user (see Fig. 2a and abstract), comprising:
At least one main body for arranging on a torso of the user (See Fig. 2B, harness arrangement with torso brackets 105,126 connected to attachment band 122); and
At least one supporting device for supporting the at least one arm (Fig. 2B, 108; see paragraph 38), wherein the supporting device is arranged on the at least one main body via at least one joint so that the at least one supporting device is moveable relative to the at least one main body (see Fig. 2B, arm support 108 connected to the main body via torque element 112 within joint 125; see paragraphs 38-39 and 41, the pivot joint allows the user to place their arm in infinite positions, see Figs. 4A-4C), 
Wherein, in every position within a predetermined position range of the at least one supporting device (see Fig. 2B and paragraphs 38 and 42, predetermined position range  represented by arrow 117; when the joint allows movement, the user is able to move their arm within this predetermined range allowed by the joint) relative to the at least one main body, the at least one joint is blockable (see paragraph 41-42, the torque element can counter balance the force of gravity as the user moves their arm upward in the predetermined range, the application of counteracting force allows the joint to be blocked) such that the at least one joint allows a movement of the at least one supporting device relative to the at least one main body in a first direction (see Figs. 4A and 4B; see also paragraphs 39 and 41-42; the joint 112 allows movement of the support 124 upward, letting the user to freely raise their arm, opposite .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US PGPub 2012/0184880) in view of Irby et al. (US 6,500,138).
Regarding claim 2, Doyle teaches all previous elements of the claim as stated above. Doyle does not teach wherein the at least one joint is unblockable in such a way that the at 
However, Irby teaches an analogous limb assistive device (see abstract and Fig. 3) comprising a joint (Fig. 3, 134) wherein the at least one joint is unblockable in such a way that the at least one joint allows movement of the at least one supporting device relative to the at least one main body in the first direction and the second direction (see col. 7, lines 42-46 and lines 55-66; see also figs 5 and 7, outer collar 152 has a notch 22 in which the end of the spring 250 is fit into, the outer collar can be rotated in a direction to unwrap the spring to disengage the joint and allow movement in both directions). 
Doyle teaches that alternative torque elements may be used within the joint connecting the supporting device to the main body (see Doyle paragraphs 51 and 53). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the joint of Doyle to have a torque element that is able to be disengaged to allow movement in the first and second directions, as taught by Irby, for the purpose of allowing the user to selectively disengage the joint in cases where they want to move their arm more freely. 
Regarding claim 3, Doyle teaches all previous elements of the claim as stated above. Doyle does not teach wherein the at least one joint comprises a shaft and a wrap spring, wherein the wrap spring interacts with the shaft.
However, Irby teaches an analogous limb assistive device (see abstract and Fig. 3) comprising a joint (Fig. 3, 134) wherein the at least one joint comprises a shaft (Fig. 5, 182) and a wrap spring (Fig. 5, 210), wherein the wrap spring interacts with the shaft (see col. 7, lines 16-
Doyle teaches that the joint applying torque support can use different mechanisms (see paragraph 51) and that spring-wrap clutches may be used to prevent unwanted and/or uncontrolled motion of the arm supports (see paragraph 75). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the joint of Doyle to comprise a shaft and a wrap spring torque element, as taught by Irby, for the purpose of using a known mechanism to allow torque to be transmitted in only one desired direction (see col. 1, lines 56-59 of Irby).
Regarding claim 4, Doyle, as modified, teaches all previous elements of the claim as stated above. Doyle does not teach the device further comprising an actuator configured to expand the wrap spring and thereby unblock the at least one joint.
However, Irby teaches an analogous limb assistive device (see abstract and Fig. 3) comprising a joint (Fig. 3, 134) wherein the device further comprises an actuator (Fig. 7, 156) configured to expand the wrap spring and thereby unblock the at least one joint (see col. 7, lines 42-46 and lines 55-66; see also figs 5 and 7, outer collar 152 has a notch 22 in which the end of the spring 250 is fit into, the outer collar can be rotated, by movement of the actuator, in a direction to unwrap the spring to disengage the joint and allow movement).
Doyle teaches that alternative torque elements may be used within the joint connecting the supporting device to the main body (see Doyle paragraphs 51 and 53). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the joint of Doyle to be able to be disengaged to allow movement, as . 
Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive.  
Applicant argues that Doyle does not teach the “at least one joint [that] prevents movement of the at least one arm supporting device in an opposite direction” as recited in claim 1. Applicant argues Doyle teaches a joint that prevents movement from the force of gravity that, in some cases, allows the user to move the arm support downward through the user applying a downward force and that this is different than the invention recited in claim 1. However, claim 1 only requires that the joint prevents movement in a “second direction opposite the first direction”, that second direction being downward in this case. The term “prevent” means to keep something from happening or to stop. The joint in Doyle certainly keeps movement in the second, downward direction from happening. Without the joint, the user would have nothing to stop their arm from moving downward and, with the joint, the user is stopped from moving their arm downward without significant force to overcome the torsional load applied by the joint. The claim does not require that joint locks such that it prevents movement from the user applying significant force.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lidolt (US 8273042) which discloses a lockable joint for a limb support device
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/S.G./Examiner, Art Unit 3785                                                                                                                                                                                                        
/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799